DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This Office Action is in response to an amendment received 5/31/2022 in which Applicant lists claims 1-8, 10, 12 and 14 as being cancelled, claims 9, 13 and 15 as being previously presented, and claim 11 as being currently amended. It is interpreted by the examiner that claims 9, 11, 13 and 15 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Although claim 9 is labeled “(Previously presented),” it does not reflect the deletions set forth in the claims amended 2/16/2022, and therefore has been amended by Examiner’s Amendment below to reflect the 2/16/2022 amendments. However, applicant is reminded that the status identifier of each claim must be included and accurate or the amendment can be held as non-compliant. M.P.E.P. 714 II(C)(A).

Response to Arguments
Applicant’s arguments, see pages 4-5 of the remarks, filed 5/31/2022, with respect to cancelling claims 1 and 7-8 to overcome the rejections under 35 U.S.C. 103 in view of Peterson et al. (US 6,661,084 B1, of record), Wada (US 2018/0275484 A1, of record) and Joos et al. (US 2014/0242291 A1, of record) have been fully considered and are persuasive.  Therefore, the 103 obviousness rejections are hereby withdrawn. 
Applicant’s arguments, see page 4 of the remarks, filed 5/31/2022, with respect to cancelling claims 12 and 14 to overcome the rejections under 35 U.S.C. 112(d) have been fully considered and are persuasive.  Therefore, the 112(d) rejections are hereby withdrawn. 
Applicant’s arguments, see page 4 of the remarks, filed 5/31/2022, with respect to the amendment of claim 11 to overcome the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Examiner’s Amendment set forth below.  Applicant’s remarks state that claim 11 has been amended in line with the Examiner’s suggestion in the Non-Final Office Action mailed 3/1/2022. However, the Examiner’s suggestion was to amend claim 11 to include, “forming the ARC includes depositing the ARC on the interior and exterior surfaces of the window in their entirety without masking”. Therefore, the Examiner’s Amendment below sets for claim 11 as including the suggested amendment, as approved by Applicant’s representative on 6/13/2022. The 112(b) rejections are hereby withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua L. Jones (57,044) on 6/13/2022.

The application has been amended as follows: 
A)	Claim 9 has been amended to reflect the amendments set forth in the 2/16/2022 claim set, and therefore has been replaced with:
“A method comprising:
depositing metal on a perimeter surface of a plurality of windows stacked together, wherein the perimeter surface of each window connects between an interior surface of each window and an opposed exterior surface of each window, wherein the metal covers the entire perimeter surface of each window, but does not overlap the interior surface of each window or and the exterior surface of each window;
separating each window from the stack;
forming an anti-reflective coating (ARC) on the interior surface of the window and the exterior surface of each window as a batch, wherein the ARC covers the entire interior surface and the exterior surface of each window, but does not overlap the metal layer on the perimeter surface of each window; and
joining each window to a lid by forming a solder joint between a metallic portion of the lid and the metal on the perimeter of surface of each window.”;
B)	Claim 11 has been amended to incorporate the suggestions from the Non-Final Office Action mailed 3/1/2022, and therefore has been replaced with:
“The method as recited in claim 9, wherein forming the ARC includes depositing the ARC on the interior and exterior surfaces of the window in their entirety without masking.”; and
C)	Claim 13 has been amended to depend from claim 9 instead of canceled claim 12, and therefore has been replaced with:
“The method as recited in claim 9, further comprising separating the windows from one another with lens paper or other protective material during deposition of the metal.”.

Allowable Subject Matter
Claims 9, 11, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method comprising:
depositing metal on a perimeter surface of a plurality of windows stacked together, wherein the metal covers the entire perimeter surface of each window, but does not overlap the interior surface of each window or the exterior surface of each window;
separating each window from the stack;
forming an anti-reflective coating (ARC) on the interior surface and the exterior surface of each window as a batch, wherein the ARC covers the entire interior surface and the exterior surface of each window, but does not overlap the metal layer on the perimeter surface of each window, as generally set forth in claim 9, the device including the totality of the particular limitations recited in claim 9.
Claims 11, 13 and 15 depends from claim 9 and therefore is allowable for at least the same reasons as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/13/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872